The motion for order directing the Honorable Roy N. Gruenburg to show cause why he should not be held in contempt filed by the Michigan Judicial Tenure Commission and the answer of the Honorable Roy N. Gruenburg are considered. Now, it is therefore ordered that the Honorable Roy N. Gruenburg is guilty of contempt of this Court for failure to obey an order of this Court entered on January 29, 1976 prohibiting him from "acting as a judge pending final adjudication of Formal Complaint No. 14”, in that the Honorable Roy N. Gruenburg acted in the capacity of a judge on April 30, 1976; May 1, 1976; May 15, 1976; May 22, 1976, and May 29, 1976, it appearing that he performed marriages on the above-mentioned dates. Decision on punishment shall be suspended until further order of the Court.
Williams, J., not participating.